         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  RICKEY E. RICHARDS,


                  Petitioner,                                                       JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        5:16CV-064
                                                                                                      5:05cr-006
                  UNITED STATES OF AMERICA,


                  Respondent.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that in accordance with this Court's order dated May 9, 2019 adopting the Magistrate Judge's Report

                     and Recommendation as the opinion of this court, the Petitioner's Motion to Vacate, Set Aside, or

                     Correct Sentence is Dismissed without Prejudice. Petitioner is not entitled to a Certificate of

                     Appealability, rendering moot any request to proceed in forma pauperis on appeal. This case

                     stands closed.




            May 9, 2019                                                         Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
